CLEANING PAD ASSEMBLY
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a cleaning pad assembly, classified in B23K 3/029.
II. Claim 13, drawn to a reversible cleaning pad assembly, classified in A46B 9/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design, are mutually exclusive, and are not obvious variants.  Invention II requires the cleaning pad to have projections on both sides of said base, being removable; not required by Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require a unique search from that of Invention II, in at least class B23K 3/029 coupled with a text search including: obtuse angle and y-shape projections.
Invention II would require a unique search from that of Invention I, in at least class A46B 9/02 coupled with a text search including: reversible and double sided.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A: directed to a cleaning pad with a sloped profile of projections, as shown in Fig. 1.
Species B: directed to a cleaning pad with a center projection and two linear projections, as shown in Fig. 2
Species C: directed to a cleaning pad with three alternative projections, as shown in Fig. 3
Species D: directed to a cleaning pad with three round projections, as shown in Fig. 4
Species E: directed to a cleaning pad with a single hexagonal pattern, as shown in Fig. 5
Species F: directed to a cleaning pad with two hexagonal patterns, as shown in Fig. 6
Species G: directed to a reversible cleaning pad with hexagonal patterns, as shown in Figs. 7-9
Species H: directed to a cleaning pad with asterisk patterns, as shown in Fig. 10
Species I: directed to a cleaning pad with T-shaped patterns, as shown in Fig. 11
Species J: directed to a cleaning pad with circular shaped patterns, as shown in Fig. 12
Species K: directed to a cleaning pad with wave shaped pattern, as shown in Fig. 13
Species L: directed to a cleaning pad with round projections, as shown in Fig. 14
Species M: directed to a cleaning pad with round projections in a circle pattern, as shown in Fig. 15
Species N: directed to a cleaning pad with triangular projections as shown in Fig. 16
Species O: directed to a cleaning pad with square projections as shown in Fig. 17
Species P: directed to a cleaning pad with hexagonal projections as shown in Fig. 18
Species Q: directed to a cleaning pad with truncated projections, as shown in Figs. 19-20
The species are independent or distinct because they have unique features that are not common among other species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species A would require a unique text search including: slop$3
Species B would require a unique text search including: v-shaped
Species C would require a unique text search including: u-shaped
Species D would require a unique text search including: rounded and triangular
Species E would require a unique text search including: hexagonal and separate
Species F would require a unique text search including: linked hexagonal
Species G would require a unique text search including: honeycomb
Species H would require a unique text search including: asterisk
Species I would require a unique text search including: t-shaped
Species J would require a unique text search including: rounded and separate
Species K would require a unique text search including: wave and separate
Species L would require a unique text search including: circular and line configuration
Species M would require a unique text search including: circular and circular configuration
Species N would require a unique text search including: triangular and line configuration
Species O would require a unique text search including: square and line configuration
Species P would require a unique text search including: hexagonal and line configuration
Species Q would require a unique text search including: truncated or taper$3
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.A telephone call was made to David Abel on 5/10/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ABBIE E QUANN/               Examiner, Art Unit 3723                                                                                                                                                                                         


/MICHAEL D JENNINGS/              Primary Examiner, Art Unit 3723